Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The current Application is a division of application No. 15/095717 file on April 11, 2016, now Pat No. 10,496102.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakura, et al (20190071098).
With regard to claim 1, Asakura discloses a steering system for an autonomous vehicle comprising (an automobile vehicle as shown in Fig.1): an autonomous driving assist steering system for controlling steering of the autonomous vehicle in a primary steering mode (a driving assistor 200 or automated driving controller 120 for controlling steering, 

With regard to claim 6, Asakura teaches that the joystick is integrated with a transmission shift lever (see at least [0053]) .

Claim(s) 1 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edgren (CN105035093A).
With regard to claim 1, Edgren discloses a steering system for an autonomous vehicle comprising (an automobile vehicle as shown in Fig.1): an autonomous driving assist steering system for controlling steering of the autonomous vehicle in a primary steering mode; and a joystick controlling steering of the autonomous vehicle in a secondary steering mode ((an autonomous driving system for controlling steering, braking speeding of the vehicle in an autonomous mode, and an interactive device 1 such as a joystick for controlling steering of the vehicle in an manual mode, see the description section).

With regard to claim 6, Edgreen teaches that the joystick is integrated with a transmission shift lever (see at least the description section).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura.
With regard to claim 2-3 & 5, Asakura teaches that the operation device 70 (operators, joystick, buttons, a dial switch, a graphic user interface switch or the like may be mounted in the vehicle M (see at least [0047]-[0048]).
Therefore, I would be obviously being the joystick a button, a dial switch or a graphic user interface (GUI) switch which could be located in anywhere in the vehicle

Claim 2-3 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgren (CN105035093A).
With regard to claim 2-3 & 5, Edgren teaches that the joystick is located on the touchscreen which can located in any desired location of the vehicle a center stack of the autonomous vehicle (see at the description section) which meets the scope the joystick is located on a dashboard, a center stack, or on the door of the vehicle .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura  as applied to claim 1 above, and further in view of Lin (20030122329).

Lin discloses a work vehicle which has a joystick located on an armrest of the vehicle (see at least [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Asakura by including a joystick located on an armrest of the vehicle as taught by Lin for controlling the vehicle more effectively.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beberns (RU 2684824C2) discloses an automatic re0centering of steering system (see the abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA X NGUYEN/Primary Examiner, Art Unit 3662